    Case: 1:20-cv-01238 Document #: 32 Filed: 07/02/20 Page 1 of 5 PageID #:445




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TOP BRAND LLC, SKY CREATIONS, LLC,
E STAR LLC, and FLYING STAR LLC

                  Plaintiffs,

       v.                                           Case No. 1:20-cv-01238

COZY COMFORT COMPANY LLC, BRIAN                     Honorable Rebecca R. Pallmeyer
SPECIALE, and MICHAEL SPECIALE,

                  Defendants.


  DECLARATION OF MICHAEL SPECIALE IN SUPPORT OF DEFENDANTS’
MOTION TO DISMISS COUNT IV OF PLAINTIFFS’ FIRST AMENDED COMPLAINT
             AND TO TRANSFER THIS ACTION TO ARIZONA


       I, Michael Speciale, hereby declare under penalty of perjury that, to the best of my

knowledge, the following statements are true and correct:

   1. I am the co-founder of Cozy Comfort Company LLC (“Cozy”), which is a company

       organized under the laws of Arizona with its headquarters located in Cave Creek,

       Arizona. In my capacity as co-founder, and based on my involvement in Cozy’s day-to-

       day operations, I have personal knowledge of the facts set forth herein.

   2. I reside in Arizona. My brother, Brian Speciale (“Brian”), also resides in Arizona.

   3. Brian and I are innovators in the field of wearable blanket technology. Together we

       invented the design for a wearable blanket over garment, which we coined “The Comfy.”

   4. Working with our patent attorney, Thomas Galvani, who practices and resides in

       Arizona, Cozy secured patent protection for our design, which has resulted in multiple

       valid and enforceable issued patents and numerous pending patents, including U.S.
Case: 1:20-cv-01238 Document #: 32 Filed: 07/02/20 Page 2 of 5 PageID #:446




   Design Patent No. D859,788 (the “’788 Patent”), entitled “Enlarged Over-Garment With

   An Elevated Marsupial Pocket.” All of the records relating to the patent property are

   located in Arizona.

5. Cozy directs the operation of its website, www.thecomfy.com, from Arizona, including

   providing the virtual marking of the products associated with the ’788 Patent.

6. As a brief timeline of Cozy’s evolution, I provide the following: in April 2017, Brian and

   I created a prototype of our wearable blanket design, and formed Cozy in order to market

   and sell our invention and related products. In May 2017, we auditioned for the

   nationally broadcast television show, “Shark Tank,” in order to solicit funding for our

   growing business. In September 2017, after surviving multiple selection rounds for the

   show, we filmed an episode of “Shark Tank” and secured an investor for our recently

   formed company.

7. Given our appearance on “Shark Tank,” along with our relentless marketing efforts, sales

   of our patented products ramped up quickly, with Amazon.com being one of Cozy’s

   primary sales channels.

8. As innovators in the wearable blanket space, and creators of a new market segment, Cozy

   enjoyed rapid growth. Unfortunately, knock-offs and cheap imitations of our patented

   products soon began appearing on the market. Many of these imitation products, were,

   and continue to be, sold on Amazon.com.

9. Utilizing Amazon’s Brand Registry system, Cozy routinely submits notices of patent

   infringement identifying products listed for sale on Amazon.com which infringe the ’788

   Patent. All of the submissions made to Amazon originate from Arizona.

10. Cozy has identified Top Brand and E Star as selling infringing products.




                                           -2-
Case: 1:20-cv-01238 Document #: 32 Filed: 07/02/20 Page 3 of 5 PageID #:447




11. Based on information and belief, Amazon only removes listings for products that it

   determines actually infringe the asserted patent. Based on Cozy’s submissions, Amazon

   removed Top Brand’s and E Star’s infringing listings.

12. In November 2019, Top Brand’s Los Angeles, California based attorneys reached out to

   Cozy regarding the notices of patent infringement submitted to Amazon. Cozy’s

   attorneys briefly engaged Top Brand’s counsel in licensing discussions, but Top Brand

   failed to substantively respond to Cozy’s proposals and the licensing discussions ceased.

13. Cozy has never purposefully directed cease and desist efforts regarding its ’788 Patent

   towards a resident of Illinois, and has never asserted its ’788 Patent against Sky Creations

   LLC.

14. I am unaware of any potential Cozy witness that lives in, works in, or is otherwise, based

   in Illinois.

15. On Cozy’s website, Cozy advertises its various Comfy products, including the Original,

   the Dream (Lite), the Hoodie, and the Original Jr (Kids).

16. Attached hereto as Exhibit A is a true and correct copy of a screen capture of the Comfy

   Original product listing from Cozy’s website (thecomfy.com/products/the-comfy).

17. Attached hereto as Exhibit B is a true and correct copy of a screen capture of the Comfy

   Dream (Lite) product listing from Cozy’s website (thecomfy.com/products/new-the-

   comfy-lite).

18. Attached hereto as Exhibit C is a true and correct copy of a screen capture of the Comfy

   Hoodie product listing from Cozy’s website (thecomfy.com/products/the-comfy-

   hoodie?variant=30397577396306).

19. Attached hereto as Exhibit D is a true and correct copy of a screen capture of the Comfy




                                            -3-
  Case: 1:20-cv-01238 Document #: 32 Filed: 07/02/20 Page 4 of 5 PageID #:448




     Original Jr (Kids) product listing from Cozy’s website (thecomfy.com/products/the-

     comfy-kids).

  20. Cozy marks its Comfy products, including the Original, the Dream (Lite), the Hoodie,

     and the Original Jr (Kids) as patented under the ’788 Patent because these products are

     indeed covered by the ’788 Patent. The following table provides a view of each of the

     patent marked Comfy products above representative views from the ’788 Patent:

The Comfy Original      The Comfy Dream           The Comfy Hoodie      The Comfy Original

      Ex. A                   (Lite)                   Ex. C                  Jr (Kids)

                              Ex. B                                            Ex. D




                         Representative views from the ’788 Patent

                      See Ex. A to First Amended Complaint (Dkt. 26)




                                            -4-
Case: 1:20-cv-01238 Document #: 32 Filed: 07/02/20 Page 5 of 5 PageID #:449




 Executed on July1, 2020

                                                    Michael Speciale




                                    -5-
